Title: General Orders, 16 September 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, Sept. 16th 1775
Parole Wilmington.Countersign York


James Finley Serjt in Capt. Price’s Company of Rifle men, tried by a General Court Martial for “expressing himself disrespectfully of the Continental Association, and drinking Genl Gage’s health”—The Court sentence the Prisoner to be deprived of his Arms and Accoutrements, put in a Horse Cart, with a Rope round his neck, and drum’d out of the Army and rendered for-ever incapable of serving in the Continental army.
Serjt John Cotton, in Col. Cottons Regt tried by the same General Court Martial, for “defrauding the regiment of part of their allowance of provisions.” The Court sentence the Prisoner to refund, and pay back, fourteen pounds, six shillings and four pence to said regiment, and be disqualified to serve in said regiment, as Quarter Master Serjeant, for the future.
